DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant amendment after-final is acknowledged.   Claims 145, 149-151, 154 have been amended.  Claims 1-27, 35, 37, 39-83, 85-144, 148, 152, 155-189, 191, 195 and 197-231 have been cancelled.  Claims 28-34, 36, 38, 84, 145-147, 149-151, 153 and 154, 190 and 196 are pending.  Claims 28-34, 36, 38, 84, 190 and 196 are withdrawn from consideration as being directed to a non-elected invention. All of the amendment and arguments have been thoroughly reviewed and considered.  Applicant’s amendment and arguments were found persuasive to withdraw the rejections of the prior Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Ekena on May 27, 2022.
The application has been amended as follows: 

(a)	The non-elected claims 28-34, 36, 38, 84, 190 and 196 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  Upon review of Applicant’s arguments and alignment searches using a readily available database, the examiner agree that the prior art does not provide any guidance on how to select among the various predicted primers that may be identified for the input GBS strain SIP gene sequences, the claimed oligonucleotides recited and utilized in the methods of the claims 145-147, 149-151, 153 and 154 of the instant invention. The examiner agrees with Applicant’s assertion  along with further search and consideration confirms that is not obvious to identify applicant’s amplification oligomers which are capable of amplifying a portion of the SIP gene in multiple strains of GBS, while not amplifying any sequences in other bacteria, including closely related bacteria.   The claimed invention is deemed novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637